                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

SCOTT DOUGLAS MYERS,                          )
  Movant,                                     )
                                              )   CIVIL ACTION NO. 17-00449-WS
v.                                            )
                                              )CRIMINAL ACTION NO. 08-00074-WS-N-1
UNITED STATES OF AMERICA,                     )
  Respondent.                                 )

                                               ORDER

          After due and proper consideration of the issues raised, and there having been no

objections filed, the Report and Recommendation (Doc. 2891) of the Magistrate Judge made

under 28 U.S.C. § 636(b)(1)(B)-(C), Rule 8(b) of the Rules Governing Section 2255 Proceedings

for the United States District Courts, and S.D. Ala. GenLR 72(a)(2)(R), and dated August 17,

2018, is ADOPTED as the opinion of this Court.

          Accordingly, it is ORDERED that Movant Scott Douglas Myers’s Motion to Vacate, Set

Aside, or Correct Sentence under 28 U.S.C. § 2255 (Doc. 265) challenging the judgment entered

against him upon the second revocation of his supervised release is DISMISSED with

prejudice under Federal Rule of Civil Procedure 41(a)(2).

          DONE and ORDERED this the 2nd day of October, 2018.

                                         s/WILLIAM H. STEELE
                                         UNITED STATES DISTRICT JUDGE




1
    All “Doc.” citations herein refer to the docket of the above-styled criminal action.
